Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 21, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  156225                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  CAROL ANN KERN, Successor Trustee of the                                                          Elizabeth T. Clement,
  FRANK KERN, III LIVING TRUST,                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                   SC: 156225
                                                                      COA: 330183
                                                                      Oakland CC: 2012-127856-CB
  BONNIE KERN-KOSKELA, LARRY KOSKELA,
  CHRISTOPHER KELLY, MAXITROL COMPANY,
  MERTIK MAXITROL, INC., DAVID KALL,
  MICHAEL LATIFF, and McDONALD HOPKINS,
  LLC,
           Defendants-Appellees.

  ___________________________________________/

        On order of the Court, the application for leave to appeal the June 20, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 21, 2018
           t0314
                                                                              Clerk